     Case: 1:19-cv-05115 Document #: 1-1 Filed: 07/30/19 Page 1 of 1 PageID #:19




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
FOCAL POINT, LLC,                                     )
an Illinois Corporation,                              )
                                                      )
               Plaintiff,                             )      Case No. 1:19-cv-5115
                                                      )
               v.                                     )      Judge:
                                                      )
KENNETH CZECH,                                        )
                                                      )
               Defendant.

                               INDEX OF EXHIBITS TO
                    COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF

     Exhibit                                        Description
        A            Executed Confidentiality Agreement between Focal Point and Ken Czech
        B            April 15, 2019 Focal Point Letter to Czech re Resignation
        C            Focal Point Salaried & Hourly Employees Employee Handbook
